EXHIBIT 10.20

 

EMPLOYMENT AGREEMENT

(conformed)

 

THIS AGREEMENT, by and between Ryerson Inc. (the “Company”) and Neil S. Novich
(the “Executive”) effective as of December 1, 1999 (the “Effective Date”) and as
amended and restated January 1, 2006.

 

WITNESSETH THAT:

 

WHEREAS, the Company has appointed Executive to the position of Chairman,
President and CEO, and Executive has accepted such appointment;

 

WHEREAS, in connection with such appointment, the Company and Executive desire
to enter into this Agreement; and

 

WHEREAS, this Agreement is amended effective January 1, 2006 to conform to the
requirements of the Internal Revenue Code Section 409A;

 

NOW, THEREFORE, in consideration of the Executive’s appointment as Chairman,
President and CEO, and for other good and valuable consideration the receipt of
which is hereby acknowledged, it is agreed by the Executive and Company as
follows:

 

1. Duties. The Executive agrees that while he is employed by the Company, he
will devote his full business time, energies and talents to serving as the
Chairman, President and CEO of the Company and providing services for the
Company at the direction of the Board of Directors of the Company. The Executive
shall have such duties and responsibilities as may be assigned to him from time
to time by the Board of Directors, shall perform all duties assigned to him
faithfully and efficiently, subject to the direction of the Board of Directors,
and shall have such authorities and powers as are inherent to the undertakings
applicable to his position and necessary to carry out the responsibilities and
duties required of him hereunder; provided, however, that the Executive shall
not be required to perform any duties while he is disabled. Both parties
understand and agree that the Executive may serve on boards of directors of
other businesses which are not in competition with the Company and may engage in
civic and charitable activities provided that such service and activities do not
materially interfere with the performance of the Executive’s duties.



--------------------------------------------------------------------------------

2. Compensation. Subject to the terms and conditions of this Agreement, during
the Employment Period while the Executive is employed by the Company, the
Company shall compensate him for his services as follows:

 

(A) The Executive shall receive, for each twelve-consecutive month period
beginning on February 8, 1999, and each anniversary thereof, an annual salary
not less than $500,000 (the “Annual Base Salary”), which Annual Base Salary
shall be payable in substantially equal bi-weekly installments. The Executive’s
rate of Annual Base Salary shall be reviewed annually beginning in February,
2000 and may be increased at that time with the Compensation Committee’s
approval.

 

(B) The Executive shall be entitled to receive bonuses from the Company in
accordance with the bonus plans of the Company as in effect from time to time.
As Chairman, President and CEO his target bonus award percentage shall be 70% of
the median annual salary of the CEO position within the Hewitt comparator
survey, subject to annual approval of the Compensation Committee of the Board of
Directors.

 

(C) Except as otherwise specifically provided to the contrary in this Agreement,
the Executive shall be provided with health, welfare and other fringe benefits
to the same extent and on the same terms as those benefits are provided by the
Company from time to time to the Company’s other senior management executives.

 

(D) The Executive shall be reimbursed by the Company, on terms and conditions
that are substantially similar to those that apply to other similarly situated
senior management executives of the Company, for reasonable out-of-pocket
expenses for entertainment, travel, meals, lodging and similar items which are
consistent with the Company’s expense reimbursement policy and actually incurred
by the Executive in the promotion of the Company’s business.

 

(E) The Company shall pay or shall reimburse the Executive for both of his
monthly club dues and assessments;

 

(F) The Company shall pay the Executive for the amount of the monthly lease
payment for the automobile that the Executive uses for business; provided,
however, that the Company shall report as income to the Executive any amounts
required by law or the policies of the Company relating to the Executive’s
personal use of such automobile.

 

-2-



--------------------------------------------------------------------------------

(G) The Executive shall be recommended for stock awards in the future utilizing
the methodology in place for the 1999 grant. The methodology in place for 1999
will not be changed in a manner which is less favorable to the Executive.

 

(H) The Executive shall be provided financial services counseling.

 

3. Rights and Payments Upon Termination. The Executive’s right to benefits and
payments, if any, for periods after the date on which his employment with the
Company terminates for any reason (his “Termination Date”) shall be determined
in accordance with this Section 3:

 

(A) Termination by the Company for Reasons Other Than Cause; Termination by the
Executive for Good Reason. If the Executive’s termination by the Company occurs
for any reason other than Cause or is a result of the Executive’s termination of
employment for Good Reason (and is not on account of the Executive’s death,
disability, or voluntary resignation, the mutual agreement of the parties or any
other reason), then the period (the “Benefit Period”) commencing on his
Termination Date and ending on the earliest of (i) the thirty-sixth month after
the Executive’s Termination Date; (ii) the date on which the Executive violates
the provisions of Sections 4, 5 or 6 of this Agreement; or (iii) the date of the
Executive’s death, the Executive shall continue to receive from the Company
bi-weekly Annual Base Salary (based on his Annual Base Salary as in effect on
his Termination Date) and “Bonus” (as defined below) payments. Such continued
bi-weekly base salary payments shall be made on the regularly scheduled pay
dates following the Executive’s Termination Date. Notwithstanding the foregoing
provisions of this Paragraph 3(a), if the Executive is a “specified person”
(within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (“Code”)) on the Termination Date and payments under this Agreement are
not exempt from Code Section 409A under the exception for separation payments on
involuntary termination that do not exceed two times the limit under
Section 401(a)(17) of the Code, then the first payment of continued Annual Base
Salary shall not be made until the first regularly scheduled pay date that is
six months after the Termination Date and shall consist of (a) an initial
payment equal to the sum of (1) the total bi-weekly payments the Executive would
have been entitled to receive during the first six months following the
Termination Date if the Executive were not a specified person plus (2) the first
bi-weekly payment due in the seventh month following the Termination Date, and
(b) subsequent to the initial payment, bi-weekly payments based on his or her
Annual Base Salary to the extent not paid with the initial payment.

 

-3-



--------------------------------------------------------------------------------

Benefits that will continue will include medical, dental, basic life insurance,
financial counseling services, any optional life insurance and any optional
accidental death and dismemberment insurance. “Bonus” shall mean three payments
of the average annual amount of the award paid to the Executive pursuant to the
annual incentive plan or successor plan with respect to the three years
immediately preceding that in which the Termination Date occurs; excluding any
years in which the bonus was zero. If all three immediately preceding bonus
payments were equal to zero, then no bonus payment would be continued for the
next three years.

 

Base salary payments to the Executive during the aforementioned Benefit Period
shall not preclude the Executive’s eligibility for payments under the Company’s
severance plan.

 

Thirty-six months of additional age and service credit will be provided to the
Executive’s RT Pension and the RT Supplemental Plan using the methodology
described in the Executive’s Change in Control Agreement except that any lump
sum payment will be made thirty-six months after the Executive’s Termination
Date and only if the Executive has not violated the Confidentiality,
Nonsolicitation and Noncompetition provisions of this Agreement.

 

All existing unvested options as of the Termination Date will become vested and
the Executive shall be afforded a 36 month extension period of time (but not
beyond the original Termination Date of the option) from the Termination Date to
exercise any remaining unexercised options that had not expired before the
Termination Date.

 

It is expected that the Executive would have an opportunity to exercise said
options in a cashless exchange from the first window period (post earnings
public release period) after the Executive’s Termination Date and thereafter.
The Company expects that such a transaction could be accomplished very promptly
at the beginning of said window period and thereafter. The Executive may
exercise a cashless exchange of options before the date mentioned above if the
Company is in agreement on the efficacy of such action and such agreement would
not be unreasonably withheld by the Company.

 

The Company will, to the maximum extent permitted by law, defend, indemnify and
hold harmless the Executive and the Executive’s heirs, estate, executors and
administrators

 

-4-



--------------------------------------------------------------------------------

against any costs, losses, claims, suits, proceedings, damages or liabilities to
which the Executive may become subject which arise out of, are based upon or
relate to the Executive’s employment by the Company (and any predecessor company
to the Company), or the Executive’s service as an officer or member of the Board
of Directors of the Company (or any predecessor company to the Company),
including without limitation reimbursement for any legal or other expenses
reasonably incurred by the Executive in connection with investigation and
defending against any such costs, losses, claims, suits, proceedings, damages or
liabilities. The Company shall maintain directors and officers liability
insurance in commercially reasonable amounts (as reasonably determined by the
Board), and the Executive shall be covered under such insurance to the same
extent as other senior management employees of the Company with respect to
matters which occurred during such period of employment.

 

The Executive will be provided one-on-one Executive out placement and office
services following his Termination Date. Such services will be paid for by the
Company and consistent with the existing Company program and appropriate to his
level.

 

The Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking outside employment or otherwise and
such payments shall not be reduced by any other income earned by Executive.

 

(B) Termination By Company for Cause. If the Executive’s termination is a result
of the Company’s termination of the Executive’s employment on account of Cause,
then, except as agreed in writing between the Executive and the Company, the
Executive shall have no right to future payments or benefits under this
Agreement (and the Company shall have no obligation to make any such future
payments or provide any such future benefits) for periods after the Executive’s
Termination Date.

 

(C) Termination for Death or Disability. If the Executive’s termination is
caused by the Executive’s death or permanent disability, then the Executive (or
in the event of his death, his estate) shall be entitled to continuing payments
of his Salary for the period commencing on his Termination Date and ending on
the earlier of (i) the last day of the calendar month in which his Termination
Date occurs or (ii) the date on which the Executive violates the provisions of
Sections 4, 5 or 6 of this Agreement.

 

(D) Termination for Voluntary Resignation, Mutual Agreement or Other Reasons. If
the Executive’s termination occurs on account of his voluntary resignation,
mutual agreement of the parties, or any reason other than those specified in
Paragraphs

 

-5-



--------------------------------------------------------------------------------

(A), (B) or (C) above then, except as agreed in writing between the Executive
and the Company, the Executive shall have no right to future payments or
benefits under this Agreement (and the Company shall have no obligation to make
any such future payments or provide any such future benefits) for periods after
the Executive’s Termination Date. The Executive’s termination of employment for
Good Reason shall not be treated as a voluntary resignation for purposes of this
Agreement.

 

(E) Definitions. For purposes of this Agreement:

 

(i) The term “Cause” shall mean:

 

(a) the willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company or its affiliates, monetarily or otherwise,
as determined by the Board of Directors; or

 

(b) conduct by the Executive that involves theft, fraud or dishonesty; or

 

(c) the Executive’s violation of the provisions of Sections 4, 5 or 6 hereof.

 

(ii) The term “Good Reason” means (a) the assignment to the Executive duties
which are materially inconsistent with his duties as Chairman, President and CEO
of the Company, including, without limitation, a material diminution or
reduction in his title, office or responsibilities or a reduction in his rate of
Salary, failure to provide bonus opportunities or stock awards in accordance
with the requirements in Section 2, or (b) the relocation of the Executive to a
location that is not within the greater Chicago metropolitan area.

 

Notwithstanding any other provision of this Agreement, the Executive shall
automatically cease to be an employee of the Company and its affiliates as of
his Termination Date and, to the extent permitted by applicable law, any and all
monies that the Executive owes to the Company shall be repaid before any
post-termination payments are made pursuant to the Executive pursuant to this
Agreement.

 

-6-



--------------------------------------------------------------------------------

4. Confidential Information. The Executive agrees that:

 

(A) Except as may be required by the lawful order of a court or agency of
competent jurisdiction, or except to the extent that the Executive has express
authorization from the Company, he shall keep secret and confidential
indefinitely all non-public information (including, without limitation,
information regarding litigation and pending litigation) concerning the Company
and its affiliates which was acquired by or disclosed to the Executive during
the course of his employment with the Company, and not to disclose the same,
either directly or indirectly, to any other person, firm, or business entity, or
to use it in any way.

 

(B) Upon his Termination Date or at the Company’s earlier request, he will
promptly return to the Company any and all records, documents, physical
property, information, computer disks or other materials relating to the
business of the Company and its affiliates obtained by him during his course of
employment with the Company.

 

(C) The Executive shall keep the Company informed of, and shall execute such
assignments as may be necessary to transfer to the Company or its affiliates the
benefits of, any inventions, discoveries, improvements, trade secrets,
developments, processes, and procedures made by the Executive, in whole or in
part, or conceived by the Executive either alone or with others, which result
from any work which the Executive may do for or at the request of the Company,
whether or not conceived by the Executive while on holiday, on vacation, or off
the premises of the Company, including such of the foregoing items conceived
during the course of employment which are developed or perfected after the
Executive’s termination of employment. The Executive shall assist the Company or
other nominated by it, to obtain patents, trademarks and service marks and the
Executive agrees to execute all documents and to take all other actions which
are necessary or appropriate to secure to the Company and its affiliates the
benefits thereof. Such patents, trademarks and service marks shall become the
property of the Company and its affiliates. The Executive shall deliver to the
Company all sketches, drawings, models, figures, plans, outlines, descriptions
or other information with respect thereto.

 

(D) To the extent that any court or agency seeks to have the Executive disclose
confidential information, he shall promptly inform the Company, and he shall
take such reasonable steps to prevent disclosure of Confidential Information
until the Company has been informed of such requested disclosure. To the extent
that the Executive obtains information on behalf of the Company or any of its
affiliates that may be subject to attorney-client privilege as to the Company’s
attorneys, the Executive shall take reasonable steps to maintain the
confidentiality of such information and to preserve such privilege.

 

-7-



--------------------------------------------------------------------------------

(E) Nothing in the foregoing provisions of this Section 4 shall be construed so
as to prevent the Executive from using, in connection with his employment for
himself or an employer other than the Company or any of its affiliates,
knowledge which was acquired by him during the course of his employment with the
Company and its affiliates, and which is generally known to persons of his
experience in other companies in the same industry.

 

5. Nonsolicitation. While the Executive is employed by the Company and its
affiliates and for a period of three years after the date the Executive
terminates employment with the Company and its affiliates for any reason, the
Executive covenants and agrees that he will not, whether for himself or for any
other person, business, partnership, association, firm, company or corporation,
directly or indirectly, call upon, solicit, divert or take away or attempt to
solicit, divert or take away, any of the customers or employees of the Company
or its affiliates in existence from time to time during his employment with the
Company and its affiliates.

 

6. Noncompetition. While the Executive is employed by the Company and its
affiliates, and for a period of three years after the date the Executive
terminates employment with the Company and its affiliates, the Executive
covenants and agrees that he will not, directly or indirectly, engage in,
assist, perform services for, plan for, establish or open, or have any financial
interest (other than (i) ownership of 1% or less of the outstanding stock of any
corporation listed on the New York or American Stock Exchange or included in the
National Association of Securities Dealers Automated Quotation System or
(ii) ownership of securities in any entity affiliated with the Company) in any
person, firm, corporation, or business entity (whether as an employee, officer,
director or consultant) that engages in an activity in any state in which the
Company or its affiliates is conducting or has reasonable expectations of
commencing business activities at the date of the Executive’s termination of
employment, which is the same as, similar to, or competitive with the metals
service center, processing and distribution business of the Company and its
affiliates.

 

Employment of the Executive by a metals manufacturing organization is not
considered a violation of this noncompetition section as long as the Executive
does not personally engage in activities with the metals manufacturer to obtain
or increase business from the Company’s customers through mill direct or
competitor supported business activities.

 

7. Equitable Remedies. The Executive acknowledges that the Company would be
irreparably injured by a violation of Sections 4, 5 and 6 and agrees that the
Company, in addition

 

-8-



--------------------------------------------------------------------------------

to other remedies available to it for such breach or threatened breach, shall be
entitled to a preliminary injunction, temporary restraining order, other
equivalent relief, restraining the Executive from any actual or threatened
breach of Sections 4, 5 and 6 without any bond or other security being required.

 

8. Defense of Claims. The Executive agrees that, during his employment with the
Company and after his termination, he will cooperate with the Company and its
affiliates in the defense of any claims that may be made against the Company or
its affiliates to the extent that such claims may relate to services performed
by him for the Company. To the extent travel is required to comply with the
requirements of this Section 8, the Company, shall to the extent possible,
provide the Executive with notice at least 10 days prior to the date on which
such travel would be required and the Company agrees to reimburse the Executive
for all of his reasonable actual expenses associated with such travel; provided,
however, that if the Company reasonably expects the travel to be extensive or
unduly burdensome to the Executive from a financial perspective, the Company may
provide to the Executive pre-paid tickets for transportation in connection with
such travel.

 

9. Notices. Notices provided for in this Agreement shall be in writing and shall
be deemed to have been duly received when delivered in person or sent by
facsimile transmission, on the first business day after it is sent by air
express courier service or on the second business day following deposit in the
United States registered or certified mail, return receipt requested, postage
prepaid and addressed, in the case of the Company to the following address:

 

Ryerson Inc.

2621 W. 15th Place

Chicago, IL 60608

Attention: William Korda

 

or to the Executive:

 

Neil S. Novich

431 Washington Avenue

Wilmette, IL 60091

 

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that a notice of change of address shall be
effective only upon actual receipt.

 

10. Withholding. All compensation payable under this Agreement shall be subject
to customary withholding taxes and other employment taxes as required with
respect to compensation paid by a corporation to an employee and the amount of
compensation payable hereunder shall be reduced appropriately to reflect the
amount of any required withholding. The Company shall have no obligation to make
any payments to the Executive or to make the Executive whole for the amount of
any required taxes.

 

-9-



--------------------------------------------------------------------------------

11. Successors. This Agreement shall be binding on, and inure to the benefit of,
the Company and its successors and assigns and any person acquiring, whether by
merger, reorganization, consolidation, by purchase of assets or otherwise, all
or substantially all of the assets of the Company.

 

12. Nonalienation. The interests of the Executive under this Agreement are not
subject to the claims of his creditors, other than the Company, and may not
otherwise be voluntarily or involuntarily assigned, alienated or encumbered.

 

13. Waiver of Breach. The waiver by either the Company or the Executive of a
breach of any provision of this Agreement shall not operate as or be deemed a
waiver of any subsequent breach by either the Company or the Executive.
Continuation of payments hereunder by the Company following a breach by the
Executive of any provision of this Agreement shall not preclude the Company from
thereafter terminating said payments based upon the same violation.

 

14. Severability. It is mutually agreed and understood by the parties that
should any of the agreements and covenants contained herein be determined by any
court of competent jurisdiction to be invalid by virtue of being vague or
unreasonable, including but not limited to the provisions of Sections 4, 5 and
6, then the parties hereto consent that this Agreement shall be amended
retroactive to the date of its execution to include the terms and conditions
said court deems to be reasonable and in conformity with the original intent of
the parties and the parties hereto consent that under such circumstances, said
court shall have the power and authority to determine what is reasonable and in
conformity with the original intent of the parties to the extent that said
covenants and/or agreements are enforceable.

 

15. Applicable Law. This Agreement shall be construed in accordance with the
laws of the State of Illinois.

 

16. Amendment. This Agreement may be amended or cancelled by mutual Agreement of
the parties in writing without the consent of any other person.

 

17. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument. Each
counterpart may consist of a copy hereof containing multiple signature pages,
each signed by one party hereto, but together signed by both of the parties
hereto.

 

-10-



--------------------------------------------------------------------------------

18. Arbitration & Legal Fees. Disputes arising out of or in connection with the
interpretation and application of this Agreement shall be discussed by the
Executive and the Company in good faith negotiations for the purpose of reaching
an amicable resolution. Without prejudice to the Company’s rights under
Section 7 of this Agreement, any such disputes which cannot be settled amicably
within thirty (30) days after written notice by one party to the other (or after
such longer period agreed to in writing by the parties), shall thereafter be
settled by binding arbitration in Chicago, Illinois, to be conducted pursuant to
the rules and procedures then obtaining of the American Arbitration Association
and judgement on the award rendered in such arbitration may be entered in any
court of competent jurisdiction.

 

The Executive is entitled to timely payments (not later than 30 calendar days
after notice from the Executive) from the Company of reasonable attorney fees
incurred by the Executive in the event of a dispute arising out of or in
connection with the interpretation and application of this Agreement.

 

19. Other Agreements. This Agreement constitutes the sole and complete Agreement
between the Company and the Executive and supersedes all other agreements, both
oral and written, between the Company and the Executive with respect to the
matters contained herein, provided, however, that this Agreement does not
supersede the Change in Control Agreement or Severance Plan. No verbal or other
statements, inducements, or representations have been made to or relied upon by
the Executive. The parties have read and understand this Agreement.

 

        RYERSON INC. Dated:  

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

        William Korda         Vice President Human Resources Dated:  

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

        Neil S. Novich         Chairman, President & CEO

 

-11-